Citation Nr: 1537437	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-32 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  The propriety of the reduction of the disability rating for status post left medial meniscectomy/lateral reconstruction with degenerative joint disease from 30 percent to 10 percent effective August 1, 2009.

2.  Entitlement to a rating greater than 30 percent for status post left medial meniscectomy/lateral reconstruction with degenerative joint disease.

3.  Entitlement to a rating greater than 10 percent for left knee instability.

4.  Entitlement to an initial increased rating for bilateral hearing loss, evaluated as noncompensable from September 6, 2007 and as 40 percent from December 12, 2011.  

5.  Entitlement to an initial increased rating for bilateral pes planus, evaluated as noncompensable from September 6, 2007 and as 30 percent from November 18, 2011.  

6.  Entitlement to service connection for myopia.  
REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, May 2009 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

As concerns the reduction issue, the Board notes that this matter does not necessarily include a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper).  In this case, however, the reduction stems from a VA examination conducted in connection with a claim for increase.  Additionally, the RO readjudicated the claim during the appeal period as one for increase.  Accordingly, the Board has characterized the issues to include the reduction as well as a claim for increase.  See Percy v. Shinseki, 23 Vet. App. (2009) (by treating an issue as part of an appeal, VA waived any objections to the adequacy of the appeal with respect to that issue).
The Veteran also perfected an appeal as to the issue of service connection for a back disability.  In January 2012, the RO granted service connection for degenerative joint disease of the thoracolumbar spine and assigned a 40 percent rating from September 6, 2007.  As service connection was established, the appeal as to that issue is resolved.  

In February 2011, the RO granted service connection for tinnitus and assigned a 10 percent rating from July 28, 2010.  The Veteran disagreed with the effective date.  In October 2011, the RO granted an earlier effective date to September 6, 2007, which was the date of claim.  Thus, the notice of disagreement as to this issue is also resolved.  

In July 2013, a hearing was held before a Decision Review Officer (DRO).  A transcript of that hearing is associated with the claims folder.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to service connection for bilateral bunions and hallux valgus has been raised by the record.  See VA examination dated November 18, 2011.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to increased ratings for status post left medial meniscectomy/lateral reconstruction with degenerative joint disease and for left knee instability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  In October 2008, the RO proposed to reduce the rating for status post left medial meniscectomy/lateral reconstruction with degenerative joint disease from 30 percent to 10 percent.  The Veteran was appropriately notified of the proposed reduction.  

2.  In May 2009, the RO reduced the rating for status post left medial meniscectomy/lateral reconstruction with degenerative joint disease to 10 percent from August 1, 2009; the 30 percent rating was in effect for less than 5 years.  

3.  At the time of the reduction, there was reasonable doubt as to whether there was improvement in the Veteran's service-connected status post left medial meniscectomy/lateral reconstruction with degenerative joint disease and the disability picture continued to more nearly approximate a 30 percent rating based on limitation of motion and functional impairment due to pain and other factors.  

4.  On VA examination dated December 12, 2011, the Veteran had level VIII hearing in the right ear and level VI hearing in the left ear corresponding to a 40 percent rating; prior to that date, examination results were inadequate for rating purposes or did not support a compensable rating.  

5.  For the period prior to November 18, 2011, the disability picture related to service-connected bilateral pes planus more nearly approximated moderate disability.  

6.  For the period from November 18, 2011, the disability picture related to service-connected bilateral pes planus does not more nearly approximate pronounced disability.  

7.  The preponderance of the evidence is against finding that claimed myopia is related to active service or events therein.  



CONCLUSIONS OF LAW

1.  The reduction in the rating for status post left medial meniscectomy/lateral reconstruction with degenerative joint disease from 30 percent to 10 percent effective August 1, 2009 was not proper; restoration is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2014).  

2.  For the period prior to December 12, 2011, the criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2014).

3.  For the period from December 12, 2011, the criteria for a rating greater than 40 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86.

4.  For the period prior to November 18, 2011, the criteria for an initial 10 percent rating, and no more, for bilateral pes planus are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).  

5.  For the period from November 18, 2011, the criteria for an initial rating greater than 30 percent for bilateral pes planus are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

6.  Myopia was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (2014); 38 C.F.R. §§ 3.303, 4.9 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in December 2007, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what information he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  The bilateral hearing loss and bilateral pes planus issues are downstream in that they arose following the initial grant of service connection and additional notice is not required.  The issues were most recently readjudicated in September 2013 supplemental statements of the case.  

The regulations pertaining to the reduction of evaluations for compensation contain certain notification and due process requirements and these will be discussed in further detail below.  See 38 C.F.R. § 3.105(e), (i).

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, private medical records, and Social Security Administration records.  

The Veteran underwent multiple left knee examinations throughout the appeal period and these are considered adequate as concerns the reduction issue.  VA audiometric examinations were accomplished in November 2010 and December 2011.  The Veteran did not cooperate with testing in November 2010 and the results were inadequate for rating purposes.  Poor testing reliability was also noted in December 2011, but the report includes both audiometric and speech discrimination findings.  Additionally, the Veteran was given the chance to identify situations of greatest difficulty and to report the impact on his daily life, but he denied overall functional impairment related to the hearing loss.  Under these circumstances, the Board finds the examination sufficient.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran underwent a VA pes planus examination in November 2011.  He has not asserted worsening in his hearing loss or pes planus and further examinations are not needed.  

The Board acknowledges that the Veteran was not provided a VA examination to determine the etiology of claimed myopia.  As discussed below, the record does not contain competent evidence suggesting a relationship between myopia and active service or events therein.  Accordingly, the requirements for a VA examination are not met.  See 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the adjudication of this claim.  See 38 C.F.R. § 3.159.

Analysis

Reduction

By way of history, the Veteran was originally granted service connection for left knee post arthroscopy in March 1989.  A noncompensable rating was assigned from December 12, 1988 under Diagnostic Code 5257.  In March 1990, the disability was listed as postoperative residuals, left medial meniscectomy and lateral reconstruction.  A temporary 100 percent was assigned from August 8, 1989 and a noncompensable rating from October 1, 1989.  In December 2001, the diagnostic code was changed to 5259 and the rating was increased to 10 percent from June 7, 2001.  

In December 2004, the Veteran submitted a claim for increase and in June 2005, the 10 percent rating was continued.  In October 2005, the Veteran underwent a VA examination.  He reported pain with limitation in range of motion on a constant basis.  On physical examination, his gait was abnormal with a moderate limp favoring his left lower extremity.  He required a hinged left knee brace secondary to instability.  There was locking pain and crepitus on the left.  Range of motion on the left was 20 degrees of extension to 100 degrees of flexion.  After repetitive use or during flare-up, he was additionally limited by pain, weakness, and lack of endurance without evidence of incoordination or fatigue.  

In March 2006, the RO increased the rating for status post left medial meniscectomy/lateral reconstruction with degenerative joint disease to 30 percent effective December 23, 2004.  This was assigned under Diagnostic Codes 5259-5261.  The Board notes that while Diagnostic Code 5259 was carried forward on the code sheet, the increase was clearly assigned based on limitation of extension under Diagnostic Code 5261.  A separate 10 percent rating was assigned for left knee instability under Diagnostic Code 5257 effective December 23, 2004.  

In September 2007, the Veteran submitted a claim for increase.  He reported chronic pain, swelling and stiffness in his knees.  He reported difficulties with work and the activities of daily living.   He also had flare-ups with weather changes that limited his range of motion.  

On VA examination in September 2008, the Veteran reported constant left knee pain characterized as crushing, aching, and sharp.  The pain was exacerbated by physical activity or prolonged standing or walking.  His gait was abnormal with a positive moderate limp favoring his left lower extremity.  He required the use of a cane.  Physical examination revealed guarding of movement and tenderness on the left.  Range of motion was extension to 10 degrees and flexion to 90 degrees.  After repetitive use he was additionally limited by pain, fatigue, weakness and lack of endurance without incoordination.  Additional limitation in degrees was 0.  The examiner stated that the Veteran had difficulty with prolonged standing or walking and was unable to run as a result of his condition.  

In October 2008, the RO in pertinent part, proposed to reduce the 30 percent rating for the left knee to 10 percent.  The Veteran was notified of the proposed reduction by letter dated October 7, 2008 and was further advised of his right to submit additional evidence or request a hearing.  He subsequently submitted a statement requesting reconsideration of the proposal.  He reported very limited range of motion and that his knee condition had not improved.  

Private orthopedic records dated in October 2008 show the Veteran was seen with complaints of increasing difficulty with his left knee.  Station and gait were mildly antalgic.  Records dated in November 2008 show that the brace and medication were helping some but he was still having a lot of pain.  Record dated in December 2008 notes that the recent MRI showed degenerative changes, some damage to the articular cartilage and a tear of the posterior horn of the medial meniscus which was rather big and looked more like a degenerative tear.  Record dated in April 2009 indicates that station, gait and range of motion were reasonably good.  He walked with a cane but did not use it at work because he could hang on to a railing.  

The Veteran underwent additional VA examination in March 2009.  He reported constant pain with weakness, stiffness, swelling, heat, giving way and fatigability.  He had difficulty walking, bending and kneeling and the knee pain kept him awake at night.  On physical examination, his gait was limping.  There was guarding of movement on the left and crepitus.  Range of motion was extension to 10 degrees and flexion to 90 degrees.  Joint function was additionally limited after repetitive use by pain, fatigue, weakness, lack of endurance and incoordination, but no additional limitation in degrees.  The examiner specifically noted that the Veteran "cannot fully extend left knee."

In May 2009, the RO reduced the rating for status post left medial meniscectomy/lateral reconstruction with degenerative joint disease to 10 percent from August 1, 2009.  The Veteran disagreed and perfected this appeal.  

A November 2010 statement from a private orthopedist indicates that for the last several years, the Veteran's left knee was becoming more severe.  He tried conservative measures but that had failed and he was going to require additional surgery.  Evidence of record shows that the Veteran suffered an on-the job left knee sprain in October 2011.  

The Veteran most recently underwent a left knee VA examination in November 2011.  He reported that he continued to have weakness, stiffness, lack of endurance, giving way sensations, fatigability, locking and pain.  He stated that he had been out of work at least 15 to 20 days in the last 2 years because of knee pain and he had significant functional impairment because of limitations in walking.  He experienced flare-ups and was not able to work because of severe pain.  He could not sleep at night because he could not get his knee into a comfortable position.  Range of motion was left knee extension to 5 degrees and flexion to 30 degrees.  There was no additional limitation of motion following repetitive use but there was functional loss due to less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  There was tenderness to palpation and muscle strength was 3/5 in both flexion and extension.  The Veteran regularly used a brace and a cane.  

In March 2012, the RO increased the rating for the status post left medial meniscectomy/lateral reconstruction with degenerative joint disease to 20 percent from November 18, 2011, the date of VA examination.  The increase appears to be based on limitation of flexion under Diagnostic Code 5260, although the code sheet still lists Diagnostic Codes 5259-5261.

In a March 2012 statement, the Veteran argued that the increase to 20 percent was not correct and stated that his knee was the same and had been since it was reduced to 10 percent back in 2009.  He argued that the 30 percent rating should be in effect from the date of reduction.  

The Veteran underwent left knee surgery in April 2012.  In May 2013, the RO assigned a temporary 100 percent rating from April 12, 2012 and a 20 percent rating from August 1, 2012.  

At the July 2013 DRO hearing, the Veteran testified that he thought the reduction was erroneous because his knee had gotten worse, not better.  

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id. 

In this case, the Veteran was provided the proper notice and does not argue otherwise.  Rather, he asserts that his disability did not improve and that the reduction was not warranted.  

A Veteran's disability rating may not be reduced unless the evidence demonstrates that an improvement in the disability has occurred.  See 38 U.S.C.A. § 1155.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations. Additional protections apply in cases involving ratings that have continued for long periods of time at the same level (that is, five years or more); for ratings in effect for fewer than five years, reduction is warranted if the evidence shows improvement of the condition.  38 C.F.R. § 3.344.

The 30 percent rating had been in effect less than 5 years (from December 23, 2004 to August 1, 2009).  Thus, the additional procedural safeguards, as set forth in 38 C.F.R. § 3.344, are not for consideration. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See Dofflemeyer.  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).

For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004); 38 C.F.R. § 4.14 (2014).

On review, the increase to 30 percent for the left knee from December 23, 2004 under Diagnostic Code 5261 was based on the October 2005 VA examination that showed extension limited to 20 degrees.  The rating was reduced based on findings at the September 2008 and March 2009 VA examinations.  Both showed extension limited to 10 degrees, which is consistent with a 10 percent rating under Diagnostic Code 5261.  A separate rating would not be warranted under Diagnostic Code 5260 at the time of the reduction because although flexion was limited on those examinations, it was not shown to be compensable.  The question remains, however, as to whether there was actual improvement in the left knee disability based on limitation of motion.  A separate rating is currently in effect under Diagnostic Code 5257 and that is not for consideration as concerns the reduction. 

Comparing the results of the VA examinations, the Board notes that while extension was reportedly improved on examinations in September 2008 and March 2009 (compared to the October 2005 VA examination), there was a decrease in flexion.  That is, left knee flexion was to 100 degrees in October 2005, but only to 90 degrees in September 2008 and March 2009.  The Veteran's overall range of motion did not change significantly (i.e. 20 degrees extension to 100 degrees flexion versus 10 degrees extension to 90 degrees flexion).  

In determining whether improvement was demonstrated, the Board has considered the Veteran's reports that his left knee did not improve, but rather, had worsened.  The Veteran is competent to report his knee symptoms and his perception as to their severity.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  

The Board has also considered functional impairment due to pain on motion and other factors.  Throughout the appeal period, the Veteran has consistently reported pain and flare-ups with increased limitations.  The VA examinations set forth show limitations in flexion and extension as well as increased functional impairment.  He was shown to have a limp and difficulty with any prolonged walking, standing, etc.  

Considering the objective findings and lay contentions, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left knee disability based on limitation of motion improved.  That is, despite the reported increase in extension, it cannot be said that the preponderance of the evidence supports a finding of overall improvement.  Resolving reasonable doubt in the Veteran's favor, the disability picture continued to more nearly approximate the criteria for a 30 percent rating based on limitation of motion.  Thus, the reduction was not proper and restoration of the 30 percent rating from August 1, 2009 is warranted.  

Entitlement to a rating greater than 30 percent based on left knee limitation of motion will be discussed in the remand section below.  

Increased ratings

Regulations pertaining to claims for increase are set forth above.  Additionally, where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

	Bilateral hearing loss

In July 2010, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating from September 6, 2007.  The Veteran disagreed with the rating and in March 2012, the RO increased the rating to 40 percent from December 12, 2011 resulting in staged ratings.  The Veteran subsequently perfected this appeal.  At the DRO hearing, he argued that the 40 percent rating should be earlier (2007) because that is when he started having problems.  

The rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average.  38 C.F.R. § 4.85(b). Table VIa (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average) is used to determine a Roman numeral designation for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c). 

When the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b). 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

		i. For the period prior to December 12, 2011

A private audiogram dated in June 2009 shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
40
50
LEFT
25
25
35
40
50

Puretone threshold average is calculated as 43 in the right ear and 38 in the left ear.  An exceptional pattern of hearing impairment is not shown.  The audiogram does not show speech discrimination scores pursuant to the Maryland CNC and thus, the results are not adequate for rating purposes.  The Board does not find it necessary to clarify whether the Maryland CNC was used because there is no indication that any speech discrimination testing was performed.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  

The Veteran underwent a VA examination on November 23, 2010.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
85
80
85
95
LEFT
25
25
30
40
50

Pure tone threshold average is calculated as 86 in the right ear and 36 in the left ear.  An exceptional pattern of hearing impairment is shown in the right ear.  Speech recognition testing was not performed due to the claimant refusing to stay in the booth.  The examiner noted that testing had to be terminated because the claimant became belligerent and unwilling to continue.  The examiner further stated that he suspected but could not confirm some degree of malingering for the right ear results.  On review, the November 2010 VA results are inadequate for rating purposes.  

The Veteran underwent an audiogram at a private facility the following day (November 24, 2010).  The results were provided in graph form.  The Board, however, may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  




In reviewing the audiogram, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
70
70
75
90
LEFT
30
25
30
40
45

Puretone threshold average is calculated as 76 in the right ear and 35 in the left ear.  There is an exceptional pattern of hearing impairment on the right.  Speech discrimination testing is reported as 88 percent on the right and 96 percent on the left.  The audiogram report does not indicate whether the speech recognition testing was conducted pursuant to the Maryland CNC.  Even assuming that it was, entitlement to a compensable rating is not shown.  That is, under Table VI, the Veteran has level III hearing on the right and level I hearing on the left.  Under Table VIa, the Veteran has level VI hearing on the right.  Level VI hearing on the right and level I hearing on the left correspond to a noncompensable rating under Table VII.  

Evidence during this period simply does not support a compensable rating.  The Board has considered the Veteran's contentions, but does not find his lay assertions sufficient to outweigh the objective findings of record.  

		ii. For the period from December 12, 2011

The Veteran most recently underwent a VA audiometric examination on December 12, 2011.  He reported that he did not experience any overall functional impairment from the hearing loss.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
90
90
95
LEFT
70
70
75
80
80

Puretone threshold average is calculated as 89 in the right ear and 76 in the left ear.  An exceptional level of hearing impairment was shown in both ears.  The examiner noted that the puretone results were not valid for rating purposes and there was poor testing reliability, yet went on to state that air conduction was better than bone conduction to reflect the Veteran's hearing loss.  Speech recognition scores using the Maryland CNC word list, with the best performance, were 56 percent in the right ear and 68 percent in the left ear.  

Under Table VI, the Veteran has level VIII hearing in the right ear and level VI hearing in the left ear.  Using Table VIa, the results are the same.  This corresponds to a 40 percent rating and no more.  A higher rating must be denied.  

	Pes planus

In July 2010, the RO granted service connection for bilateral pes planus (claimed as degenerative joint disease of the left and right foot) and assigned a noncompensable rating from September 6, 2007.  The Veteran disagreed with the rating and in March 2012, the RO increased the rating to 30 percent from November 18, 2011.  The Veteran subsequently perfected this appeal.  

In his July 2010 notice of disagreement, the Veteran stated that he had to wear orthotics all of the time which did not resolve the discomfort.  At the July 2013 DRO hearing, the Veteran testified that his feet were bad at discharge.  He further stated that the arch supports did not relieve his problems.  

Pursuant to the rating schedule, bilateral flatfoot is evaluated as follows: mild with symptoms relieved by built-up shoe or arch support (0 percent); moderate with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet (10 percent); severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities (30 percent); and pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes and appliances (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5276.

		i. For the period prior to November 18, 2011

Private podiatry records show that the Veteran presented in November 2008 for foot pain.  Examination of the posterior tibial tendon revealed loss of height of medial longitudinal arch, moderate pain, valgus deflection of the heel and weak and painful inversion of the foot against resistance bilateral.  Impression was (1) PT tendon dysfunction; (2) hallux abducto valgus (HAV) deformity bilateral; and 
(3) degenerative joint disease 1st MTP joint bilateral.  Prescription orthotics were dispensed in December 2008.  

The Veteran was seen for follow-up in January 2009.  At that time, he still had some discomfort in the left arch.  Note dated in February 2009 also documents persistent discomfort in the left arch, but improved from the last visit.  Note dated in March 2009 indicates that the left arch discomfort had resolved.  

The private records show complaints of foot pain and the need for prescription orthotics.  There was initial discomfort with orthotics and while the records indicate this ultimately resolved, the Veteran testified that the inserts did not relieve all the problems.  The Veteran is competent to report his symptoms and resolving reasonable doubt in his favor, the Board finds that the disability picture more nearly approximates moderate disability.  Thus, a 10 percent rating, and no more is granted during this period.  

		ii. For the period from November 18, 2011

The Veteran underwent a VA foot examination on November 18, 2011.  He reported pain, stiffness, and fatigue in both feet.  He had pain on manipulation and calluses on both feet.  He stated his symptoms were partially relieved by orthotics.  He reported pain in his arches and heels and sometimes experienced cramping in his calves.  The examiner noted weakness and tenderness on palpation of both feet in the plantar surfaces of the arches, but no marked pronation.  

Pursuant to the Disability Benefits Questionnaire in November 2011, the Veteran was diagnosed with bilateral pes planus with extensive bunion formation and marked hallux valgus.  The Veteran had pain on use and manipulation of both feet.  There was no swelling on use but he did have characteristic calluses and extreme tenderness of the plantar surface.  The examiner indicated that the symptoms were relieved by arch supports.  There was no decreased longitudinal arch on weight-bearing but there was marked deformity of the feet with the weight bearing line falling over or medial to the great toe although this was attributed to the bilateral bunion formation and hallux valgus.  There was no inward bowing of the Achilles' tendon or marked inward displacement or severe spasm of the tendon.  The examiner noted that the pain in the feet caused trouble with walking.  

Based on this examination, the RO increased the rating to 30 percent.  The examination findings do not support a 50 percent rating in that the condition is not shown to be pronounced.  While the Veteran experiences tenderness of the feet, this is apparently partially improved by orthotics and he does not have marked pronation or impairment of the Achilles' tendon.  The Board has considered the Veteran's complaints, but objective evidence does not support a higher rating based on functional impairment due to pain or other factors.  

Extraschedular rating

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2014).  On review, the referenced diagnostic codes consider the Veteran's claimed symptoms, to include pain and tenderness in his feet and difficulty hearing.  The rating schedule also contemplates functional impairment related to his service-connected disabilities.  Higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to his bilateral hearing loss and pes planus, the Veteran is service-connected for numerous other disabilities.  As noted, the 30 percent rating for the left knee disability based on limitation of motion was restored herein.  Entitlement to a greater rating for the left knee is remanded below.  The only increased rating issues currently being decided are for the evaluation of service-connected hearing loss and pes planus.  Accordingly, those are the only disabilities that the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  

Total disability rating based on individual unemployability (TDIU)

The Veteran has been in receipt of a TDIU since September 19, 2012.  Further consideration pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.  

Service connection for myopia

In September 2007, the Veteran submitted a claim of service connection for myopia.  He reported that he experienced blurry vision and wore glasses.  He further stated that during service, he suffered an injury to the face which caused permanent damage to the eyes and impaired his vision.  In October 2008, the RO denied service connection for myopia.  The Veteran disagreed with the decision and perfected this appeal.  

Initially, the Board notes that in July 2005, the RO denied service connection for a left eye condition.  The rating decision notes that private records show treatment for diplopia in 2004 but this was shown to be associated with a nonservice-connected cerebral vascular accident with 3rd nerve palsy and not with military service.  

On review, the current claim for myopia appears to be a new claim and the Board does not find it necessary to consider whether new and material evidence has been received.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim based on a diagnosis different from that considered in prior decisions is a new claim).  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Myopia is an error of refraction.  Dorland's Illustrated Medical Dictionary, 32nd Ed., 1225, (c) 2012.  VA regulations prohibit service connection for refractive error of the eye unless such defect was subjected to a superimposed disorder or injury which created additional disability.  See VAOPGCPREC 82-90; 55 Fed. Reg. 45711 (1990).

At the DRO hearing, the Veteran testified that he did not have any eye problems prior to service.  He did not remember the specific injury during service, but did remember seeing the doctor for an eye abrasion and wearing an eye patch.  

Service treatment records show that the Veteran was seen for possible right eye conjunctivitis in February 1981.  He was treated for a right eye abrasion in May 1983.  Note dated May 20, 1983 indicates that the patch was removed from the right eye and assessment was "eye abrasion resolving".  Note dated in June 1983 indicates that he denied any eye strains lately.  On examination for separation in March 1985, the Veteran's eyes were reported as normal on clinical evaluation and distant vision was 20/20 in both eyes.  

The Board acknowledges that the Veteran was seen for complaints related to the right eye during service.  Notwithstanding, the record does not contain competent evidence suggesting that this injury created additional disability (myopia).  As set forth, vision was 20/20 at separation without abnormalities and there is no indication of eye issues until many years following service.  

To the extent the Veteran contends that any currently diagnosed myopia is related to service, he is not competent to provide an etiology opinion on this issue and his unsupported lay assertions are not sufficient to establish a nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The preponderance of the evidence is against finding that claimed myopia was incurred or aggravated during service and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  










							(Continued on the next page)

ORDER

The reduction in compensation for status-post left medial meniscectomy/lateral reconstruction with degenerative joint disease from 30 percent to 10 percent effective August 1, 2009 was not proper and the 30 percent rating is restored; to this extent, the appeal is granted, subject to the laws and regulations governing the award of monetary benefits.  

For the period prior to December 12, 2011, an initial compensable rating for bilateral hearing loss is denied.  

For the period from December 12, 2011, an initial rating greater than 40 percent for bilateral hearing loss is denied.   

For the period prior to November 18, 2011, an initial 10 percent rating for bilateral pes planus is granted, subject to the laws and regulations governing the award of monetary benefits.  

For the period from November 18, 2011, an initial rating greater than 30 percent for bilateral pes planus is denied.  

Service connection for myopia is denied.  


REMAND

As set forth, this decision restores the 30 percent rating for status post left medial meniscectomy/lateral reconstruction based on limitation of motion.  The Veteran is also receiving a separate 10 percent rating based on left knee instability under Diagnostic Code 5257.  

In the March 2015 Informal Hearing Presentation, the representative argued that the November 2011 VA knee examination was no longer contemporaneous.  Review of the record shows that the Veteran underwent left knee surgery in April 2012.  Under these circumstances, the Board agrees that additional examination is needed to determine the current nature and severity of the service-connected left knee disability, to include based on limitation of motion and instability.  See 38 C.F.R. § 3.327 (2014); Green v. Derwinski, 1 Vet. App. 121 (1991).  

On review, the record contains private orthopedic records dated through July 2013.  Updated records should be obtained.  Additionally, at the DRO hearing, the Veteran reported that he started receiving VA treatment in 2011.  These records should also be requested.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide an authorization for release of any private treatment records related to his left knee since July 2013.  Request identified records pursuant to 38 C.F.R. § 3.159(c)(2).

2.  Request relevant records from the VA Medical Center in Fayetteville, North Carolina, to include any associated outpatient clinics, for the period from January 2011 to the present.  

3.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of service-connected left knee disability.  The claims folder, to include any relevant electronic records, must be available for review.  

In accordance with the latest worksheet for rating knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of left knee disability, to include based on limitation of motion and instability.  A complete rationale must be provided for any opinion offered.  

4.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to a rating greater than 30 percent for status post medial left meniscectomy/lateral reconstruction with degenerative joint disease and for a rating greater than 10 percent for left knee instability.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


